Citation Nr: 0939095	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cognitive 
disability with memory loss and neurological problems, to 
include as secondary to service-connected generalized anxiety 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In May 2009, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are 
associated with the claims file.

For reasons explained below, the issues of entitlement to 
service connection for a cognitive disability with memory 
loss and neurological problems (to include on a secondary 
basis) and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

On May 18, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of the issue of entitlement to service 
connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met for the issue of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive 
Appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  In the present 
case, the Veteran has withdrawn the portion of this appeal 
pertaining to the issue of entitlement to service connection 
for PTSD and, hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review that portion of the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for PTSD is 
dismissed.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for a cognitive disability 
with memory loss and neurological problems (to include as 
secondary to service-connected generalized anxiety disorder) 
and entitlement to a TDIU.

With regard to the issue of a cognitive disability, the 
Veteran contends that he currently suffers from cognitive 
difficulties, memory loss, and neurological problems due to 
the following: (1) being exposed to carbon monoxide in his 
family home while on active duty in September 1984; (2) 
sustaining a left orbital fracture on active duty in January 
1985 when he fell and hit his head while getting out of a 
bathtub; and/or (3) having service-connected generalized 
anxiety disorder.

Private treatment records dated in September 1984 reflect 
that the Veteran's wife and two children were treated for 
carbon monoxide poisoning after being exposed to carbon 
monoxide in their home.  According to the Veteran's own 
account of the incident, he came home early that evening to 
find that his children were asleep and his wife was 
experiencing drowsiness and headaches.  After realizing that 
their furnace had just been turned on, the Veteran reported 
the situation to the power company, who determined that there 
was a carbon monoxide leak.  According to several accounts 
from the Veteran, he was only in the house (and therefore 
exposed to carbon monoxide) for approximately one hour, and 
he reported that he did not experience any symptoms of carbon 
monoxide poisoning, nor did he receive any medical treatment 
for himself.

Service treatment records reflect that in late January 1985, 
the Veteran fell at his home while getting out of his bathtub 
and struck his left cheek against the sink.  Later that day, 
he sought treatment at a VA facility and reported that he 
felt drowsy, but it was noted that he was alert and fully 
oriented and that his neurological system was intact.  He was 
assessed with a left tripod fracture and underwent reparative 
surgery two days later in early February 1985.  One day 
later, the February 1985 VA hospital discharge summary noted 
that the Veteran had had a blowout fracture which had reduced 
itself with no displacement of the orbital contents into the 
maxillary sinus.  Follow-up treatment in February 1985 
revealed that the wound was healing well, and it was noted 
that the Veteran denied having any loss of consciousness, 
lightheadedness, or vertigo following his injury.  It was 
also noted in February 1985 that the Veteran had only had 
occasional minimal epistaxis and numbness of the inner mucosa 
on the left side of his mouth since the injury had occurred.  

The Veteran underwent a private preliminary vocational 
assessment in February 1998.  On that occasion, it was noted 
that he had graduated from high school in 1966 with average 
grades.  Thereafter, he reported that he attended college for 
one year, but then "flunked out."  However, on his VA 
examination in February 2008 he stated that he looked at his 
grades from college recently and he did fairly well.  At his 
May 2009 hearing, the Veteran reported that he did not have 
any trouble learning in high school and that he got "pretty 
good" grades during his year and a half of attending 
college.  Testing in February 1998 revealed a significant 
difference in manual dexterity between the Veteran's right 
dominant hand and his left hand, and it was noted that this 
suggested problems which might be of a neurological nature.  
The examiner concluded that it was unclear whether the 
Veteran had suffered a neurological insult which might be 
partially responsible for his low psychomotor scores.

A private July 1998 neuropsychological assessment revealed 
that the Veteran had significant cognitive and memory 
impairments.  It was noted that his history did not suggest 
any acute neurological event, but that the combination of his 
measured cognitive impairments combined with the February 
1998 report of left hand dysfunction suggested neurologic 
dysfunction which was probably of a congenital nature, given 
the Veteran's educational history.  However, it was 
recommended that the Veteran undergo a thorough 
neurodiagnostic examination including EEG and/or neuroimaging 
to rule out an acute neurological event.  (In a May 2006 
statement, the Veteran acknowledged that while it could be 
true that his cognitive impairments were congenital in 
nature, he noted that the July 1998 examiner did not take 
into account his January 1985 injury.)

During a private September 2000 mental residual functional 
capacity assessment, the Veteran stated that back pain had 
affected his concentration and thinking, but he did not 
suggest that his cognitive difficulties were related to the 
back injury that he sustained while working as a school 
custodian in November 1992.  A private October 2000 
psychiatric review noted that the Veteran manifested memory 
impairment and a cognitive disorder.

VA treatment records dated from September 2005 through June 
2007 documented the Veteran's ongoing cognitive difficulties 
with memory and concentration.  In September 2005, it was 
noted that he had trouble concentrating more than half of the 
days, and forgetfulness and memory problems were listed as 
depressive symptoms.  In November 2005, the Veteran reported 
that he was having chronic memory problems as a result of the 
carbon monoxide poisoning incident that occurred eight to ten 
years prior.  In June 2006, a VA eye examination noted the 
Veteran's history of left orbital fracture and determined 
that there were no visual side effects secondary to that 
injury.  In June 2007, it was once again noted that he had 
poor concentration.

The Veteran underwent a VA PTSD examination in February 2008.  
On that occasion, it was noted that he had a history of 
memory impairment and a diagnosis of cognitive disorder.  The 
examiner concluded that it was more likely that the Veteran's 
concentration and memory difficulties and cognitive 
limitations were the result of a cognitive disorder rather 
than PTSD, given his intelligence and memory test results.  
The examiner further noted that the Veteran's learning and 
memory problems were more likely the result of his limited 
cognitive functioning, as his intelligence was evaluated to 
be in the low average range.

The Veteran also underwent a VA bone and traumatic brain 
injury examination in February 2008.  On that occasion, he 
stated that his memory loss began after the carbon monoxide 
incident, and described how thereafter he had to use a tape 
recorder to remember things.  He also reported that he went 
on to fail numerous aptitude tests due to being stressed out 
over how the carbon monoxide situation had affected his 
family.  It was noted that the Veteran had no history of 
trauma to the brain or spinal cord.  The examiner concluded 
that the Veteran's memory loss and other neurological 
disabilities were not caused by or a result of the January 
1985 left orbital fracture, due to the fact that this 
fracture was not accompanied by any other craniofacial trauma 
or symptoms and that it was well-healed.  The examiner 
reiterated that the Veteran himself felt that his problems 
were due to stress from the carbon monoxide incident.

In a June 2008 VA treatment record, the Veteran attributed 
his impaired concentration to increased stress.

The Veteran underwent another VA PTSD examination in March 
2009.  On that occasion, the examiner determined that the 
Veteran's difficulties with mental confusion, memory 
problems, and cognitive functioning were more likely due to a 
cognitive disorder rather than PTSD.  The examiner concluded 
that the Veteran's cognitive disorder did not appear to be 
related to any event that occurred in the military, and noted 
that assessments had generally attributed such disorder to 
congenital factors rather than to any specific event such as 
a head injury.  On another note, the examiner determined that 
it was at least as likely as not that the Veteran's 
generalized anxiety disorder was caused by the carbon 
monoxide event that occurred while he was in the military.

In a March 2009 rating decision, the Veteran was granted 
service connection for generalized anxiety disorder based on 
the medical opinion rendered by the March 2009 VA examiner.

At his May 2009 hearing, the Veteran described his cognitive 
troubles in detail.  Significantly, he stated that he had 
great difficulty with remembering and organizing his thoughts 
when his anxiety was at a high level.  He also reiterated 
that he did not have difficulty with any in-service tests 
prior to the carbon monoxide incident and his facial injury, 
but after these events, he had memory difficulties and began 
to use a tape recorder to remember things.  He agreed that he 
had been struggling mentally ever since his discharge from 
service.

The Veteran's service personnel records detail excellent 
performance reviews and promotions even after his orbit 
fracture and the carbon monoxide incident.  He was noted to 
be "extremely talented" and it was indicated in 1987 that 
he "took the initiative to make himself an expert in the 
[new computer] system."  Those statements appear somewhat 
inconsistent with the current assessment that his cognitive 
problems are congenital and/or with the current level of 
cognitive impairment described.  Thus, the question is raised 
as to whether his current cognitive symptoms are the result 
of his service connected generalized anxiety disorder or have 
been worsened by that disorder.  

Therefore, the Board finds that a VA examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
a cognitive disability with memory loss and neurological 
problems, to include on a secondary basis.

In addition, the Veteran should be asked to submit copies of 
his high school and college transcripts/report cards.

The Board also notes that while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to establishing service connection on a 
direct basis, he was not provided with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection on a secondary basis.  Thus, on 
remand, the RO/AMC should provide corrective notice.

With regard to the issue of a TDIU, the Board notes that the 
Veteran's service personnel records reflect outstanding 
performance ratings throughout the duration of his time in 
service with regard to his duties as a personnel specialist 
and as an officer in charge of cadet personnel records.

Following his discharge from service, the Veteran last worked 
as a school custodian from November 1991 until he was 
terminated from that position in January 1996.  The record 
reveals that he sustained a back injury while performing the 
duties of this job in November 1992.  In January 1996, it was 
determined that the Veteran's physical restrictions (in 
connection with his back injury) were relatively permanent 
and that he would be unable to return to custodial work.  In 
the January 1996 letter of termination from the school 
district, it was noted that the Veteran's employment was 
being terminated because of his inability to perform the 
essential functions of his former position as a custodian as 
well as any other vacant position within the school district.  
In May 1996, it was reiterated by a private physician that 
the Veteran could not engage in any custodial work due to 
physical restrictions, and the physician further noted that 
any work performed by the Veteran would need to be limited to 
eight hours per day.

A private July 1997 neuro-orthopedic examination revealed 
that the Veteran should be restricted to light work duties, 
and the examiner noted that there was no medical reason to 
believe that any other restrictions or accommodations were 
necessary to help the Veteran meet occupational demands.  A 
private preliminary vocational assessment in February 1998 
noted the Veteran's history of being unable to successfully 
pass a postal examination or testing at a university for 
administrative work.  An analysis of his transferable 
residual vocational skills indicated that his medical 
restrictions and standardized testing performance placed him 
at such a low level of residual employability that he had 
been effectively precluded from the competitive work force.  
In sum, the February 1998 examiner determined that the 
Veteran was not competitively employable, due to his present 
level of capacity, the fact that he had been out of the labor 
market for more than two years, and the lack of demand for 
his services.  A private July 1998 neuropsychological 
assessment concluded that it was very likely that the 
combination of physical restrictions and cognitive 
limitations would significantly impair the Veteran from 
returning to competitive employment.  A private August 2000 
adult mental status examination determined that the Veteran 
would not be successful at maintaining a job at the present 
time due to his cognitive difficulties and physical 
restrictions.  A private September 2000 mental residual 
functional capacity assessment reiterated that the Veteran's 
cognitive deficits would indicate that he could not be 
successful at maintaining a job.

At the Veteran's February 2008 VA PTSD examination, he 
contended that his unemployment was due to the effects of his 
mental disorder, and stated that his difficulty with 
concentrating and learning new technology led to his having 
to leave the military before he would have liked to.  At his 
February 2008 VA bone and traumatic brain injury examination, 
the Veteran reported that he had failed numerous aptitude 
tests due to being stressed out over how the carbon monoxide 
situation had affected his family.  The February 2008 bone 
examiner concluded that there was no occupational disability 
resulting from the Veteran's in-service left orbital 
fracture.

At his May 2009 hearing, the Veteran reported that, following 
his discharge from service, he tried to get jobs with VA, the 
United Parcel Service, the Post Office, and the University of 
Iowa, but that he was unable to pass any of the required 
aptitude tests.  He confirmed that he began working as a 
school custodian approximately one to two months after his 
service discharge.  The Veteran testified that he did not use 
computers at present because they were confusing.

The Board has determined that the medical evidence of record 
does not adequately address the extent to which the Veteran's 
service-connected disabilities would affect his ability to 
obtain or retain gainful employment (without regard to his 
age).  Therefore, the Board finds that such medical opinion 
is necessary in order to fully and fairly evaluate the 
Veteran's claim for entitlement to a TDIU.  When rendering 
such opinion, the examiner should only consider the effects 
of any cognitive disabilities if and only if any such 
disabilities are found to be related to service or to a 
service-connected disability.

If, following the above development and readjudication, the 
TDIU claim cannot be granted on a schedular basis under 38 
C.F.R. § 4.16(a), the RO/AMC should specifically address 
whether the case should be referred to the Director of the 
Compensation and Pension Service for their consideration of 
the Veteran's entitlement to an extra-schedular rating for 
individual unemployability under 38 C.F.R. § 4.16(b).  In 
this regard, the Board has no power in the first instance to 
award a TDIU rating under 38 C.F.R. § 4.16(b).  See Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection on a secondary basis.

2.  Ask the Veteran to submit copies of 
his high school and college 
transcripts/report cards.

3.  Schedule the Veteran for a VA 
examination 
by a specialist in neurology and 
psychology 
(e.g., a neuropsychologist) to determine 
the current nature and extent of any 
cognitive disabilities, and to provide an 
opinion as to the possible relationship 
between any diagnosed cognitive 
disabilities and the Veteran's military 
service or his service-connected 
generalized anxiety disorder.  If a 
neuropsychologist is not available, the 
examination should be conducted by board 
consisting of a neurologist and a 
psychiatrist or psychologist.  The claims 
file must be provided to and be reviewed 
by the examiner(s) in conjunction with the 
examination.  Any tests or studies deemed 
necessary (including neurological testing) 
should be conducted, and the results 
should be reported in detail.  A rationale 
for all opinions expressed should be 
provided.

Following review of the claims file and 
examination 
of the Veteran, the examiner(s) should 
clearly identify all cognitive disorders 
found, taking into account any memory loss 
or neurological problems.  With respect to 
any diagnosed cognitive disability, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the cognitive 
disability: (a) arose during service or is 
otherwise related to service, taking into 
account the Veteran's exposure to carbon 
monoxide in September 1984 and his left 
orbital fracture in January 1985; and (b) 
is caused by or permanently worsened 
beyond normal progress by the Veteran's 
service-connected generalized anxiety 
disorder.  If aggravation by a service-
connected disability is determined, then 
the examiner(s) should quantify the degree 
of such aggravation, if possible.

Thereafter, the examiner(s) should 
describe the extent to which the Veteran's 
service-connected disabilities affect his 
ability to obtain or retain gainful 
employment (without regard to his age).  
When rendering such opinion, the 
examiner(s) should consider the effects of 
the Veteran's currently service-connected 
disabilities (residuals of broken left 
lower orbit and generalized anxiety 
disorder), and also the effects of any 
current cognitive disabilities if and only 
if the examiner(s) finds such cognitive 
disabilities are found to be related to 
service or to a service-connected 
disability.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  
Thereafter, readjudicate the claims, to 
specifically include whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration of 
entitlement to a TDIU pursuant to 38 
C.F.R. § 4.16(b) (2009).  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


